                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


VALENTINO ROSSI,

       Plaintiff,
                                                      Case No.: 20-cv-4746
v.
                                                      Judge Virginia M. Kendall
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE
A HERETO,

       Defendants.


         PLAINTIFF’S MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

        Plaintiff VALENTINO ROSSI hereby moves this Honorable Court for entry of a Preliminary

 Injunction. The scope of the Preliminary Injunction is substantially identical to the Temporary

 Restraining Order entered on August 20, 2020 [Dkt. No. 22]. In support of its Motion, Plaintiff files

 the accompanying Memorandum of Law and Declaration of Michael A. Hierl.

                                                Respectfully submitted,
 Dated: September 11, 2020
                                                By:     s/Michael A. Hierl             _
                                                        Michael A. Hierl (Bar No. 3128021)
                                                        William B. Kalbac (Bar No. 6301771)
                                                        Hughes Socol Piers Resnick & Dym, Ltd.
                                                        Three First National Plaza
                                                        70 W. Madison Street, Suite 4000
                                                        Chicago, Illinois 60602
                                                        (312) 580-0100 Telephone
                                                        mhierl@hsplegal.com
                                                        wkalbac@hsplegal.com

                                                        Attorneys for Plaintiff
                                                        VALENTINO ROSSI
                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies on September 11, 2020 that a true and correct

copy of the foregoing document was filed electronically with the Clerk of the Court and served on

all counsel of record and interested parties via the CM/ECF system.

                                                     /s/ Michael A. Hierl




                                                 2
